Case 1:18-cv-05427-JSR Document 89-19 Filed 03/08/19 Page 1 of 2




               Exhibit S
                     Case 1:18-cv-05427-JSR Document 89-19 Filed 03/08/19 Page 2 of 2


Cangro, Bradford A.

From:                                       Soskin, Peter E. <Peter.Soskin@klgates.com>
Sent:                                       Tuesday, January 08, 2019 9:38 PM
To:                                         MORGAN-only-uCloudlinkSIMO
Cc:                                         SIMO_Skyroam
Subject:                                    SIMO v. uCloudlink - Proposal to File Second Amended Complaint

FilingDate:                                 1/9/2019 8:12:00 AM



[EXTERNAL EMAIL]
Counsel,

In addition to withdrawing the ’735 Patent, SIMO intends to seek leave to file a Second Amended Complaint alleging
willful infringement of the ’689 as of at least August 20, 2018. uCloudlink knew or should have known of the ’689 Patent
based on its knowledge of the ’735 Patent, and had actual knowledge of its infringement is based on the filing of SIMO’s
First Amended Complaint for Patent Infringement, which was filed on August 20, 2018. Furthermore, uCloudlink was
willfully blind to the’689 patent by virtue of, for example, uCloudlink’s knowledge of SIMO’s technology through its
employees that were formerly employees of SIMO. Despite its knowledge and/or willful blindness of the ’689 Patent,
uCloudlink has continued making, using, selling, and/or offering for sale in the United States and/or importing into the
United States WiFi hotspot devices and mobile phones that practice or embody the asserted claims of the ’689 Patent.

Additionally, given the forthcoming stipulation to dismiss, SIMO proposes amending the complaint to remove the ’735
Patent.

Please let us know whether uCloudlink intends to oppose SIMO’s motion to amend the complaint.

Regards,




Peter Soskin
K&L Gates LLP
4 Embarcadero Center
Suite 1200
San Francisco, CA 94111
Phone: (415) 882-8046
Fax: (415) 882-8220
peter.soskin@klgates.com
www.klgates.com


This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Peter.Soskin@klgates.com.-5




                                                                             1
